Citation Nr: 1108696	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-16 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral proliferative diabetic retinopathy (PDR), to include as secondary to diabetes mellitus.

3.  Entitlement to left lower extremity diabetic neuropathy, to include as secondary to diabetes mellitus.

4.  Entitlement to right lower extremity diabetic neuropathy, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1969 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2005 and January 2008 rating decisions by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The April 2005 rating decision denied service connection for type II diabetes mellitus.  The Veteran filed a timely notice of disagreement (NOD) and a statement of the case (SOC) was issued in May 2006.  The RO determined that no timely substantive appeal was received; a VA Form 9, Appeal to Board of Veterans' Appeals, was not received until November 2006, several months beyond the end of the appellate period.  However, within 60 days of the issuance of the SOC, the Veteran submitted a request for a local hearing before a decision review officer.  This is a clear indication of his intent to pursue his appeal, and is accepted as a substantive appeal in lieu of a formal Form 9.  The issue has therefore been recharacterized to reflect that new and material evidence to reopen a previously denied claim is in fact not required; the current appeal arises from the original claim for benefits.

Claims of service connection for PDR and lower extremity neuropathy were denied in the January 2008 rating decision.  The issue with regard to neuropathy has been recharacterized to reflect the fact that each lower extremity is entitled to separate consideration and evaluation.

The Veteran and his wife testified at a November 2010 hearing held before the undersigned at the RO.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for left and right lower extremity neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while stationed at Fort McClellan, Alabama, in 1969.

2.  Type II diabetes is currently diagnosed.

3.  Currently diagnosed PDR is related to service connected diabetes mellitus, type II. 


CONCLUSIONS OF LAW

1.  The criteria for service connection of diabetes mellitus, type II, have been met. 38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection of bilateral proliferative diabetic retinopathy have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to the issues decided here, the benefit sought on appeal is being granted in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Certain diseases may be presumed to have been incurred in service for Veterans exposed to herbicides, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Type II diabetes mellitus is a listed disease for purposes of presumptive service connection.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a), 3.309(e).  Diabetes may manifest at any time following exposure.  38 C.F.R. § 3.307(a)(6).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Diabetes Mellitus

The competent and credible medical evidence of record clearly establishes a current diagnosis of type II diabetes mellitus.  There is no dispute over this fact.

The Veteran contends that he was exposed to herbicides while stationed at Fort McClellan, Alabama, in 1969.  Personnel records verify his presence at the base from May 1969 to December 1969, as a photographer.

He states that while photographing a training exercise during Advanced Individual Training (AIT) at a "Tiger Village" mock-up of a village in Vietnam, he repeatedly walked through an area that had been cleared using Agent Orange.  He additionally alleges that Agent Orange was in widespread use around the base for weed control and landscaping, such as at the golf course.  Finally, he states that Agent Orange (as well as Agents Blue and White) were present and being tested in the same building where he worked.

In a May 2010 response to VA inquiries, the Department of Defense (DoD) has certified that a "review of the DoD documentation does not show any use, testing or storage of tactical herbicides, such as Agent Orange, at any location in Alabama, to include Fort McClellan."  The DoD also stated, however, that records would not reflect "small scale non-tactical herbicide applications" such as routine base maintenance activities like range management, brush clearing, or weed killing.

This certification excludes the possibility that Agent Orange was being tested in the same building where the Veteran worked; while other chemicals and compounds may have been used, it was not the required herbicide.

However, the DoD certification leaves open the possibility that herbicides may have been used in the manner described by the Veteran, to clear brush and weeds around the Tiger Village.  Both the Veteran and his direct supervisor have stated that he was exposed to herbicides when photographing a training exercise.  The basis for the supervisor's knowledge is unknown, but the Veteran relies upon reports made to him at the time by the officer in charge of the exercise, who told him Agent Orange had just been sprayed and they should stay out of certain areas.

That officer, whose specific identity cannot be determined, was in a position, with commensurate duties and responsibilities, to know what chemicals or substances were being used to maintain or prepare the training area.  While it cannot be definitively ascertained whether Agent Orange was in fact the substance used in 1969 at Fort McClellan, all reasonable doubt must be resolved in favor of the Veteran.  The Veteran's reports of the officer's statements are credible and competent evidence, and the officer was in the best position to identify the substance.  The evidence of record establishes that the Veteran was at least as likely as not exposed to herbicides during service.  This finding is limited to the specific facts and allegations of this case.

A number of treating doctors, both private and VA, have stated that the Veteran's currently diagnosed diabetes is related to that herbicide exposure.  There is no opinion or evidence contrary to that conclusion, and so the presumption of service connection for type II diabetes mellitus in herbicide exposed Veterans is not rebutted.

Accordingly, service connection for type II diabetes mellitus is warranted.

B.  Retinopathy

VA and private ophthalmological records reveal a current diagnosis of bilateral proliferative diabetic retinopathy, or PDR.  All doctors relate this condition to diabetes mellitus; there is no contrary evidence.

As the preponderance of the evidence establishes that currently diagnosed PDR is causally related to now service connected diabetes, service connection for PDR on a secondary basis is warranted.


ORDER

Service connection for diabetes mellitus, type II, is granted.

Service connection for bilateral PDR is granted.


REMAND

The Veteran has alleged that he experiences numbness and tingling of both lower extremities, which he attributes to diabetic neuropathy.  Although VA treatment records indicate a current diagnosis of diabetic neuropathy at several points, and VA doctors repeatedly refer to such in medical histories, there is actually no clear examination, evaluation, and diagnosis of such reflected in the record.  Doctors specifically addressing his neurological complaints report only that they are "likely secondary to diabetes."  Some neurology evaluations fail to specifically diagnose any condition of the extremities, and others refer to the possibility of radiation of pain from the back.

It is therefore unclear whether there is actually a current diagnosis of diabetic neuropathy.  On remand, examination is required to clarify the diagnosis.

Further, the Veteran has informed VA that he is in receipt of Social Security disability payments.  The records relied upon in support of that grant are potentially relevant to the claim and must be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1. Schedule the Veteran for a VA peripheral nerves examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should conduct all necessary testing, to include nerve conduction or EMG studies, and should clearly identify any neurological disability of the lower extremities.  The examiner should then opine as to whether it is at least as likely as not that any currently diagnosed condition is caused or aggravated by service connected type II diabetes mellitus.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Contact the Social Security Administration and obtain all medical records utilized in determining the Veteran's entitlement to disability benefits.  If such are unavailable, written certification of such is required.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate SSOC and provide the veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


